Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2018                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157076-7(32)                                                                                             David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
                                                                                                      Elizabeth T. Clement,
  In re B.B. BARTLETT, Minor.                                        SC: 157076                                        Justices
                                                                     COA: 341781
                                                                     Kalamazoo CC Family Div:
                                                                      2014-000071-NA

  _________________________________________/

  In re BARTLETT, Minors.                                            SC: 157077
                                                                     COA: 341782
                                                                     Allegan CC Family Div:
                                                                      2013-051776-NA

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 2,
  2018 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 14, 2018
         s0213
                                                                                Clerk